Citation Nr: 1541545	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-07 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to a clothing allowance for 2013.

(The issues of entitlement to service connection for obstructive sleep apnea, the petition to reopen a claim for service connection for lumbar spine degenerative changes and increased ratings for right chondromalacia patella and left chondromalacia patella with osteoarthritis are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to June 1995.

The appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 administrative decision issued by the Memphis VA Medical Center (VAMC) in Memphis, Tennessee.

In October 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.   A transcript of this hearing is associated with the record.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the documents in such files reveals that, with the exception of the October 2014 hearing transcript, the documents are either duplicative of those contained in the paper claims file or are irrelevant to the instant claim.


FINDING OF FACT

The evidence is at least in relative equipoise with respect to whether braces the Veteran wears for a service-connected right and left knee disability and right wrist disability tends to wear or tear her clothing.



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a clothing allowance for 2013 are met.  38 U.S.C.A. §§ 1162, 5107 (West 2014); 38 C.F.R    §§ 3.102, 3.810 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that she is entitled to an annual clothing allowance for 2013 as the braces she wore for her service-connected right and left knee disability as well as her right wrist disability tend to wear and/or tear her clothing.  During her October 2014 hearing, she also testified that a cream she had been prescribed to treat her fibromyalgia can stain her clothing.

The law provides for payment of an annual clothing allowance for each veteran who, because of a service-connected disability, wears or uses a prosthetic or orthopedic appliance (including a wheelchair) which VA determines tends to wear out or tear the clothing of the veteran, or uses medication which a physician has prescribed for a skin condition which is due to a service-connected disability and VA determines causes irreparable damage to the Veteran's outergarments.  38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides, in pertinent part, that an annual clothing allowance may be granted when the following criteria are met:

(1) A VA examination or a hospital or examination report from a facility specified in § 3.326(b) establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d), or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or 

(2) The Under Secretary for Health or a designee certifies that a Veteran, because of a service-connected disability or disabilities, wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or that a Veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outergarments.

In the present case, the evidence shows that the Veteran is in receipt of a 10 percent rating for right and left chondromalacia patella, each, and a 10 percent rating for a right writs small ganglion.  The clinical evidence shows that the Veteran had been prescribed both a knee brace and a wrist brace.

The Board has carefully reviewed the evidence of record and finds that the evidence supports the award of an annual clothing allowance.  The Board notes that the Veteran is competent to describe whether her orthopedic appliances cause wear or tearing of her clothing, inasmuch as such is readily observable by a lay person.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  There is nothing of record which diminishes her credibility in this regard.

Although a VA Orthotist determined that the Veteran's appliances do not cause wear or tear on her clothing as they were fabric covered, it appears from the record that the Veteran had received a clothing allowance for the knee braces since 2008 and for the right wrist since 2012.  As such, VA has, in effect, previously recognized (i.e., certified) that such braces can wear or tear the Veteran's clothing.  Moreover, the Veteran testified during her October 2014 hearing that the elastic or Velcro covering on her knee and wrist braces rub and/or catch on her pants and other clothing, thereby causing wear and tear.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App.49, 53-56 (1990).
The Board finds that the evidence is at least in relative equipoise on the matter here at issue.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for an annual clothing allowance for 2013 are met.


ORDER

A VA clothing allowance for 2013 is granted, subject to the laws and regulations governing monetary awards.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


